Citation Nr: 1012913	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for bilateral knee 
disability.

3.  Entitlement to service connection for a right ankle 
disability.

4.  Entitlement to service connection for a right elbow 
disability.

5.  Entitlement to service connection for a right wrist 
disability.

6.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from September 1971 to July 
1975 and again from January 1987 to March 1992.

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Milwaukee, Wisconsin Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The issues of entitlement to service connection for a right 
ankle disability, a right elbow disability, a back 
disability, a right wrist disability, and bilateral knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There has been no demonstration by competent clinical 
evidence of record that a current chronic headache 
disability is causally related to the Veteran's service.


CONCLUSION OF LAW

A chronic headache disability was not incurred in, or 
aggravated by, active service, nor may such be presumed to 
have been so incurred or aggravated.   38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)(2009). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for 
the award of benefits will be assigned in the event award of 
the benefit sought.

In the present case, the agency of original jurisdiction 
(AOJ), prior to the initial adjudication of the claim, 
issued a letter to the Veteran in October 2006 that informed 
her of what evidence was required to substantiate the claim 
and of her and VA's respective duties for obtaining 
evidence, and provided notice of the type of evidence 
necessary to establish a disability rating or effective date 
in the event of award of the benefit sought.

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, private and VA 
treatment records, and a VA examination and opinion. The 
Board notes that the Veteran indicated that she sought 
treatment at the Corpus Christi Naval Hospital in April 
1992.  However, in a February 2008 Memorandum, the Regional 
Office, after all efforts to obtains such records were 
exhausted, made a formal finding on the unavailability of 
clinical treatment records from the Corpus Christi Naval 
Hospital.  The Board is mindful that, in a case such as 
this, where such treatment records are unavailable, there is 
a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
While it is unfortunate that all of the Veteran's treatment 
records are unavailable, the appeal must be decided on the 
evidence of record and, where possible, the Board's analysis 
has been undertaken with this heightened duty in mind.  

The claims file also contains the Veteran's statements in 
support of her claim.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.   

The record reflects that the Veteran was afforded a VA 
examination and opinion in June 2008.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA examination and 
opinion obtained in this case are more than adequate, as 
they are predicated on a full reading of the private and VA 
medical records in the Veteran's claims file and consider 
all of the pertinent evidence of record and provides a 
complete rationale for the opinion stated, relying on and 
citing to the records reviewed.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issues on 
appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Thus, based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claim.  Essentially, all available 
evidence that could substantiate the claim has been 
obtained.

Legal Criteria

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009).

Legal Analysis

The Veteran asserts that service connection is warranted for 
headaches.  In order to establish service connection on a 
direct-incurrence basis, the Veteran must provide evidence 
of a current disability, an in-service injury or disease, 
and a nexus between the current disability and in-service 
injury or disease.  With respect to a current disability, 
the record demonstrates that the Veteran has been diagnosed 
with/ and or assessed as having headaches since 2007.  With 
respect to an in-service injury or disease, the Veteran's 
service treatment records show that she complained of 
experiencing headaches on numerous occasions between 1973 
and 1991. 

As to the etiology of the Veteran's current headaches, the 
Veteran during her June 2008 VA examination indicated that 
her headaches began shortly after she entered the military 
in September 1971.  According to the Veteran, she would get 
the headaches "from frustration like" and that during boot 
camp she would get headaches because she knew that she could 
not yell at her commander.  The Veteran indicated that she 
did not have any care during boot camp for the headaches but 
did seek treatment later on in the military.


However, despite the Veteran's statements regarding the 
etiology of her headaches, the Board observes that no 
competent clinical opinion of record establishes such 
condition is due to any incident of the Veteran's service, 
including her documented in-service headaches.  Indeed, 
contrary to her assertions, a VA examiner, in the June 2008 
VA examination report, after an examination of the Veteran 
and a review of her claims file (including her service 
treatment records), opined that the Veteran's headaches "are 
not considered service-connected."  In reaching this 
conclusion, the examiner who referenced the fact that the 
Veteran indicated that her headaches were "stress related" 
and began during service opined that:

Review of the c-file indicates that at 
least 7 entries are made which mention 
headaches but these are entirely within 
the context of other issues typically 
"viral syndrome".

Therefore, in the absence of any evidence to the contrary, 
the Board finds that the preponderance of the evidence is 
against a finding that the Veteran had other than acute 
headaches in service, and that a chronic headache disability 
has not been shown to be related to service.

In conclusion, although the Veteran asserts that her current 
headaches are related to service, she is not competent to 
provide an opinion requiring medical knowledge, such as a 
question of medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  She is competent to give evidence 
about what she experienced; for example, she is competent to 
report that she experienced headaches in service and 
continues to experience headaches.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
the negative evidence of record, including the June 2008 VA 
examination report, is of greater probative value than the 
Veteran's statements and thus will be given more probative 
weight.  Thus, the Board finds that the competent evidence 
of record fails to establish that the Veteran's current 
headaches are due to her military service.  The Board has 
considered the doctrine of giving the benefit of the doubt 
to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), and 
38 C.F.R. § 3.102 (2009), but does not find that the 
evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for headaches and the claim must be 
denied.


ORDER

Entitlement to service connection for headaches is denied.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2009).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2009)

With respect to the Veteran's claims for entitlement to 
service connection for back, right wrist, right elbow, right 
ankle, and bilateral knee disabilities, the Veteran's 
service treatment records demonstrate that on numerous 
occasions she complained of, and sought treatment for 
conditions affecting such areas.  However, as to the 
etiology of such conditions, a June 2008 VA examiner after 
an examination of the Veteran and a review of her claims 
file, indicated that the Veteran's in-service back, right 
wrist, right elbow, right ankle, and bilateral knee 
disabilities had resolved and that there were no permanent 
or chronic residuals.  However, in reviewing the record, the 
Board notes that VA outpatient treatment records show that 
the Veteran has been diagnosed with, and treated for, 
osteoarthritis on several occasions.  Nevertheless, the 
record does not show that any physician has specifically 
indicated which joints are affected by the osteoarthritis.  
Further, although the June 2008 VA examiner indicated that 
the record showed that the Veteran had osteoarthritis, she 
also failed to specify which joints were affected.  The 
examination report also does not show that the VA examiner 
requested or arranged for any x-ray testing or any other 
diagnostic testing to determine if, and where, the Veteran 
had arthritis.  Indeed, the June 2008 examination report 
shows that x-ray tests were not indicated and that all test 
results were included on the examination report.

Additionally, in reviewing the June 2008 VA examination 
report, the Board observes that the examiner noted that the 
Veteran's right knee and right ankle were not tested because 
her right leg was in a cast due to an injury that had 
occurred in March 2008.  However, there is no evidence that 
the Veteran's right ankle and knee were subsequently 
examined after her cast was removed.  

Further, with respect to the Veteran's knees, the Board 
observes that the June 2008 VA examiner indicated that the 
Veteran only complained of pain and was never diagnosed with 
bilateral knee disability in service.  However, in reviewing 
the Veteran's service treatment records, the Board observes 
that during service, the Veteran's right and/or left knee 
pain was attributed to diagnosed conditions, including 
Morton's neuroma, patellofemoral pain syndrome, and 
chondromalacia patellae.

Therefore, as a result of the aforementioned deficiencies in 
the record, including the June 2008 VA examination report, 
the Board finds that a new VA examination is warranted to 
determine the nature and etiology of the Veteran's back, 
right wrist, right elbow, right ankle, and bilateral knee 
disabilities.  Such would be useful on the de novo 
adjudication of the Veteran's claims.
 
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom she has received 
treatment for her back, right wrist, 
right elbow, right ankle, and bilateral 
knee disabilities since her discharge 
from service.  After securing the 
necessary authorizations for release of 
this information, seek to obtain copies 
of all treatment records referred to by 
the Veteran, not already of record.

2.  The Veteran should then be afforded 
a VA examination by the appropriate 
specialist(s) to determine the nature 
and etiology of all current low back, 
right ankle, right wrist, right elbow, 
and bilateral knee disabilities.

All necessary tests, including x-rays, 
should be performed.  The claims file 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior, and pursuant, to 
conduction and completion of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination. 

The examiner must identify all low back, 
right ankle, right elbow, right wrist, 
and bilateral knee disabilities found to 
be present, including by x-ray 
examination.  The examiner should 
specifically indicate whether the 
Veteran has osteoarthritis, and if so, 
which joint(s) is/are affected by it.

The examiner should then be requested to 
furnish an opinion concerning whether it 
is at least as likely as not that the 
Veteran's current low back, right ankle, 
right elbow, right wrist, and bilateral 
knee disabilities are etiologically 
related to her service in the military, 
to include the documented in-service 
back, right ankle, right elbow, and 
bilateral knee symptomatology.

If it is found that the Veteran has a 
current back disability, the examiner 
should also provide an opinion as to 
whether it is at least as likely as not 
that the Veteran has any neurological 
symptomatology that is related to such 
back disability.  If the examiner 
answers in the affirmative, the examiner 
should specifically identify the 
condition(s) and the nature and extent 
of such condition(s).

The examiner should provide a separate 
opinion and rationale for each 
individual disability listed above.

3.  Following completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal is not 
granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and be provided an opportunity 
to respond.  

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


